DETAILED ACTION
This Final Office action is in response to Applicant’s response on 11/02/2021.  Claims 1-33 are pending.  The earliest effective filing date of the present application is 04/30/2019.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claims 12 and 23) recites the limitation “the one or more performance-based employees who sent the snapshot request” in lines 19-20.  However, there is a lack of antecedent basis for this limitation in the claim, thereby rendering the claim indefinite.  Appropriate correction is required. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of monitoring performance of employees, receiving one or more snapshot requests for one or more points in time of the performance information, and in response to receiving the request saving at least a portion of the performance information for one or more points in time, where this is found to be a mental process and/or method of organizing human activity. This judicial exception is not integrated into a practical application because the additional limitations such as a computing device, processor, and computer system, simply act as tools to implement the abstract idea, and therefore satisfy the following factors that are not indicative of practical application: 

    PNG
    media_image1.png
    294
    421
    media_image1.png
    Greyscale

. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of the additional elements to act as tools to implement the abstract and carry out computer processes that at the time of filing were 
	The examiner notes that the dependent claims add more to the abstract idea, such as including where the automotive space is, that a manager receives the request, etc.  There is nothing in the dependent claims that changes the examiner’s decision on eligibility.  The analysis of these claims is lumped in with the independent claims because the analysis is the same.  
	The amendments to claim 1 where the monitoring is performed by a computing device, and where the sales information is pulled from a dealership management platform and all of the information about the automotive space such as what the space sells and such is all part of the abstract idea.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2015/0269512 to Wartel in view of U.S. Pat. Pub. No. 2016/0260107 to Seth et al. (“Seth”).

With regard to claims 1, 12, and 23, Wartel discloses the claimed compensation management method, executed on a computing device (see e.g. [0123], [0130]), comprising: 
 		monitoring the performance of one or more performance-based employees within a space, thus defining performance information for the one or more performance-based employees, wherein the performance information includes sales performance information and is obtained from a plotform (see e.g. [0123] where “productivity percentage 824 or price per productive unit 826, may be provided in another column and calculated from the performance criteria and other data according to another preprogrammed algorithm to provide other information of use to management related to employee performance.  Cells may be color coded to draw attention to exceptionally high and low measures and scores.” Indicating an algorithm to monitor employee performance, [0125] “FIG. 28 depicts a graph 950 displaying a trend line 952 for each employee over several appraisal and bonus periods 954 derived from the data of chart 672a.” (i.e. performance based employees within a space);  
 		receiving one or more snapshot requests for at least a portion of the performance information at one or more points in time (see [0070] where the user selects a period of time “such as over a pay period of the participants” to either collect and/or enter and save, where this is thereby a “snapshot request” as claimed; see Fig. 20; [0073], [0075], [0078]); and 
 		in response to receiving the one or more snapshot requests, saving at least a portion of the performance information at the one or more points in time, thus defining one or more snapshots (see [0070] “data representing performance against the saved over a selected period of time, such as over a pay period of the participants.” (emphasis added)); and 
		providing, at the computing device, the one or more snapshots to the one or more performance-based employees who sent the snapshot request (see e.g. [0075]).  

However, Wartel is silent, but Seth teaches, the following limitations: 
Obtain data from a dealership management platform (see Table 1, Dealer management system (DMS)), where the platform includes internal sales data of the automotive space (e.g. Fig. 2C), wherein the automotive space includes a sales space, service space, and parts space (see e.g. Fig. 2B, Parts Sales/Invoices Data 222, Vehicle service data 228, Vehicle sales data 230), where the sales performance information includes a number of units sold (see e.g. Fig. 3, Product Sales 322), a date of units sold (see Fig. 3, Time dimension 332), a cost of units sold (see Fig. 3, Dealer gross margin 370, where product sales 322 are known, and the cost of materials can be determined), and type of units sold indicator (see Fig. 3, Product 336).  
 	Therefore, it would have been obvious to one of ordinary skill in the data management art at the time of filing to modify Wartel with the teachings of Seth to include these other teachings relating to a dealership management platform, where this is beneficial so that the sales performance system can be applied to an automatic dealership environment, and so that the data of the dealership can be monitored and tracked, as taught throughout Seth.  

 
With regard to claims 2, 13, and 24, Wartel further discloses where the one or more snapshot requests are received from a specific performance-based employee included within the one or more performance-based employees (see [0121], [0124], Figs. 22a and 22b). 

With regard to claims 3, 14, and 25, Wartel further discloses where the one or more snapshot requests are received from a manager of the one or more performance-based employees (see e.g. [0081] “At step 380, any supervisor or enterprise management generally has an opportunity at step 380 to modify algorithms, bonus pools and other 

With regard to claims 4, 15, and 26, Wartel further discloses where the one or more snapshot requests are received from a department (see [0081]; see above).  As found above, Wartel does not disclose an automotive space.  The examiner refers to the combination of Wartel and Seth above, to teach this limitation.  See above.  

With regard to claims 5, 16, and 27, Wartel does not disclose the automotive space.  However, as shown above, Seth does teach these limitation.  Seth teaches at e.g. where the automotive space includes an automative administrative space (see e.g. Fig. 5B)

With regard to claims 6, 17, and 28, Wartel further discloses where the performance information is obtained from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore (see e.g. [0122] “For example, columns are provided for inputting measures of sick days 806, personal days 808, and level of training 810 which may be retrieved from enterprise HR data.  Also, as an example, a performance criteria of number of calls 812 is provided as an example of data that may automatically retrieved from a tool, in this case a phone system database.”), manually-entered data, and a dealership management platform. 
 
With regard to claims 7, 18, and 29, Wartel further discloses where receiving one or more snapshot requests for at least a portion of the performance information at one or more points in time includes: receiving a plurality of snapshot requests for at least a portion of the performance information at a plurality of points in time (see e.g. [0070] and Fig. 20). 
 
With regard to claims 8, 19, and 30, Wartel further discloses where in response to receiving the one or more snapshot requests, saving at least a portion of the performance 
 
With regard to claims 9, 20, and 31, Wartel further discloses comparing the plurality of snapshots (see [0070] “The participants with the highest Productivity Score are selected to participate in a prorate share in a bonus pool at Step 214.  At Step 216, the bonus pool is automatically distributed to the highest Productivity Score Employees and the process ends at step 218.” (emphasis added); Fig. 20). 
 
	With regard to claims 10, 21, and 32, Wartel further discloses where receiving one or more snapshot requests for at least a portion of the performance information at one or more points in time includes: receiving one or more snapshot requests for at least a portion of the performance information at one or more points in time at a defined periodicity (see [0070] for each pay period). 
 
	With regard to claims 11, 22, and 33, Wartel further discloses where the defined periodicity includes one or more of: once daily;  once weekly;  once monthly;  prior to effectuating payroll for the one or more performance-based employees;  and subsequent to effectuating payroll for the one or more performance-based employees (see [0070] for each pay period).

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims recite eligible subject matter.  The examiner respectfully disagrees.  As found above, the claims are directed to abstract idea without being tied to practical application or including significantly more.  To be clear, exemplary method claim 1 includes among other things monitoring via computing device the performance of performance based employee(s), receive snapshot requests of the performance 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER LUDWIG/            Primary Examiner, Art Unit 3687